Case 1:20-cv-01335-AMD-PK Document1 Filed 03/12/20 Page 1 of 9 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

SAMUEL & STEIN

Michael Samuel (MS 7997)
38 West 32™ Street

Suite 1110

New York, New York 10001
(212) 563-9884
michael@samuelandstein.com

KATERYNA DEMCHENKO,
Plaintiff,
DOCKET NO.::
- VS. —
COMPLAINT
VENELLE SALON AND SPA, INC. and
ELLA AUERBAKH,
Defendants.

 

 

Plaintiff Kateryna Demchenko, by and through her undersigned attorneys, for her
complaint against Defendants Venelle Salon and Spa, Inc. and Ella Auerbakh allege as

follows:

NATURE OF THE ACTION
1. Plaintiff alleges, pursuant to the Fair Labor Standards Act (“FLSA”), 29
U.S.C. § 216(b), that she is entitled to unpaid wages from Defendants for work for which
she did not receive proper overtime premium pay as required by law.
2. Plaintiff further complains that she is entitled to: (i) compensation for wages
paid at less than the statutory minimum wage; (ii) back wages for overtime work for which
Defendants willfully failed to pay overtime premium pay as required by the New York

Labor Law §§ 650 ef seq. and the supporting New York State Department of Labor
Case 1:20-cv-01335-AMD-PK Document1 Filed 03/12/20 Page 2 of 9 PagelD #: 2

regulations; (iii) compensation for unpaid “spread-of-hours” pay in violation of the New
York Labor Law; (iv) compensation for Defendants’ violation of the Wage Theft

Prevention Act; and (v) liquidated damages pursuant to New York Labor Law for these

violations.
THE PARTIES
3. Ms. Kateryna Demchenko is an adult individual residing in the New York,
New York.
4. Upon information and belief, Defendant Venelle Salon and Spa, Inc. is a

New York corporation with a principal place of business located at 62 7" Avenue,
Brooklyn, NY 11217.

5. At all relevant times, Defendant Venelle Salon and Spa, Inc.. has been, and
continues to be, an employer engaged in interstate commerce and/or the production of
goods for commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

6. Upon information and belief, at all relevant times, Defendant Venelle Salon
and Spa, Inc. has had gross revenues exceeding $500,000.00.

ds Upon information and belief, at all relevant times herein, Defendant Venelle
Salon and Spa, Inc. has used goods and materials produced in interstate commerce, and has
employed individuals who handled such goods and materials.

8. Upon information and belief, at all relevant times, Defendant Venelle Salon
and Spa, Inc. constituted an “enterprise” as defined in the FLSA.

9, Upon information and belief, Defendant Ella Auerbakh is the owner or part
owner and principal of Venelle Salon and Spa, Inc.; she has the power to hire and fire

employees, set wages and schedules, and maintain their records.

 
Case 1:20-cv-01335-AMD-PK Document1 Filed 03/12/20 Page 3 of 9 PagelD #: 3

10. Ella Auerbakh is involved in the day-to-day operations of Venelle Salon &
Spa, Inc. and plays an active role in managing the business.
11. Defendants constituted “employers” of Plaintiffs as that term is used in the

Fair Labor Standards Act and New York Labor Law.

JURISDICTION AND VENUE
12. This Court has subject matter jurisdiction over this matter pursuant to 28
U.S.C. §§ 1331 and 1337 and supplemental jurisdiction over Plaintiff's state law claims
pursuant to 28 U.S.C. § 1367. In addition, the Court has jurisdiction over Plaintiffs claims
under the FLSA pursuant to 29 U.S.C. § 216(b).
13. Venue is proper in this district pursuant to 28 U.S.C. § 1391, because

Defendants’ business is located in this district.

FACTS

14. _— At all relevant times herein, Defendants owned and operated a salon and
spa in New York.

15. | Ms. Demchenko was employed by Defendants as a receptionist from
approximately June 11, 2018 through February 2019.

16. | Ms. Demchenko’s work was performed in the normal course of Defendants’
business and was integrated into the business of Defendants and did not involve executive
or administrative responsibilities.

17. At all relevant times herein, Ms. Demchenko was an employee engaged in
commerce and/or in the production of goods for commerce, as defined in the FLSA and its

implementing regulations.
Case 1:20-cv-01335-AMD-PK Document1 Filed 03/12/20 Page 4 of 9 PagelD #: 4

18. Throughout her employment with Defendants, Ms. Demchenko’s schedule
has been five or six days per week.

19. | Ms. Demchenko worked from 9:30 A.M. to 8:00 P.M.

20. Consequently, Ms. Demchenko worked roughly 63 hours per week through
each week of her employment with Defendants.

21. | Ms. Demchenko was paid $15.00 per hour for the first month of her
employment until she received a raise to $17.00 per hour.

22. Defendants failed to pay Plaintiff any overtime “bonus” for hours worked
beyond 40 hours in a workweek, in violation of the FLSA, the New York Labor Law, and
the supporting New York State Department of Labor regulations.

23. Defendants’ failure to pay Plaintiff the overtime bonus for overtime hours
worked was willful, and lacked a good faith basis.

24. Defendants failed to provide Plaintiff with an additional hour’s pay at the
New York minimum wage for each shift that exceeded ten hours, in violation of the New

York Labor Law and its supporting regulations.

COUNT I: Fair Labor Standards Act - Overtime
25. Plaintiff repeats, realleges, and incorporates by reference the foregoing
allegations as if set forth fully and again herein.
26.  Atall relevant times, Defendants employed Plaintiff within the meaning of
the FLSA.
27. Defendants had a policy and practice of refusing to pay their employees the

correct overtime premiums for hours they worked that exceeded forty hours per workweek.
Case 1:20-cv-01335-AMD-PK Document1 Filed 03/12/20 Page 5 of 9 PagelID #: 5

28. Because of Defendants’ willful failure to compensate Plaintiff at a rate at
least one-and-one-half times the regular rate of pay for work performed exceeding forty
hours per workweek, Defendants have violated the FLSA, 29 U.S.C. §§ 201 ef seq.,
including 29 U.S.C. §§ 207(a)(1) and 215(a).

29. The foregoing conduct, as alleged, constitutes a willful violation of the
FLSA within the meaning of 29 U.S.C. § 255(a), and lacks a good faith basis within the
meaning of 29 U.S.C. § 260.

30. Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from
Defendants their unpaid overtime compensation, an additional equal amount as liquidated
damages, interest, reasonable attorneys’ fees, and costs and disbursements of this action,

pursuant to 29 U.S.C. § 216(b).

COUNT II: New York Labor Law — Minimum Wage

31. Plaintiff realleges and incorporates by reference the foregoing allegations
as if set forth fully and again herein.

32. At all relevant times, Plaintiff was employed by Defendants within the
meaning of the New York Labor Law, §§ 2 and 651.

33. Defendants willfully violated the rights of the Plaintiff by failing to pay
them compensation at the statutory minimum wage in violation of the New York Labor
Law §§ 190-199, 652 and their regulations.

34. Defendants’ failure to pay compensation at the statutory minimum wage
was willful, and lacked a good faith basis, within the meaning of New York Labor Law §

198, § 663 and supporting regulations.

 
Case 1:20-cv-01335-AMD-PK Document1 Filed 03/12/20 Page 6 of 9 PagelD #: 6

35. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to
recover from Defendants his unpaid compensation, liquidated damages, interest,
reasonable attorneys’ fees, and costs and disbursements of the action, pursuant to New

York Labor Law § 198, and § 663(1).

COUNT III: New York Labor Law - Overtime

36. Plaintiff repeats, realleges, and incorporates by reference the foregoing
allegations as if set forth fully and again herein.

37. At all relevant times, Plaintiff was employed by Defendants within the
meaning of the New York Labor Law, §§ 2 and 651.

38. Defendants willfully violated Plaintiff's rights by failing to pay him
overtime compensation at rates at least one-and-one-half times his regular rate of pay for
each hour worked that exceeded forty hours per workweek, in violation of the New York
Labor Law §§ 650 ef seq. and its supporting regulations in 12 N.Y.C.R.R. § 146.

39. Defendants’ failure to pay overtime was willful, and lacked a good faith
basis, within the meaning of New York Labor Law § 198, § 663 and supporting regulations.

40. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to
recover from Defendants their unpaid overtime compensation, liquidated damages,
interest, reasonable attorneys’ fees, and costs and disbursements of the action, pursuant to

New York Labor Law § 198, and § 663(1).

COUNT IV: New York Labor Law — Wage Theft Prevention Act
41. Plaintiff repeats, realleges, and incorporates by reference the foregoing

allegations as if set forth fully and again herein.

 
Case 1:20-cv-01335-AMD-PK Document1 Filed 03/12/20 Page 7 of 9 PagelD #: 7

42. At all relevant times, Plaintiff was employed by Defendants within the
meaning of the New York Labor Law, §§ 2 and 651.

43. Defendants willfully violated Plaintiffs rights by failing to provide him
with the wage notices required by the Wage Theft Prevention Act when he was hired, or at
any time thereafter.

44. Defendants willfully violated Plaintiff's rights by failing to provide him
with weekly wage statements required by the Wage Theft Prevention Act at any time
during his employment.

45. | Due to Defendants’ New York Labor Law violations relating to the failure
to provide paystubs, Plaintiff is entitled to recover from Defendants statutory damages of
$100 per week through February 26, 2015, and $250 per day from February 27, 2015
through the end of his employment, up to the maximum statutory damages.

46. | Due to Defendants’ New York Labor Law violations relating to the failure
to provide wage notices, Plaintiff is entitled to recover from Defendants statutory damages
of $50 per week through February 26, 2015, and $50 per day from February 27, 2015 to

the termination of their employment, up to the maximum statutory damages.
PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following
relief:

a. A declaratory judgment that the practices complained of herein are unlawful

under the FLSA and the New York Labor Law;

b. An injunction against Defendants and their officers, agents, successors,

employees, representatives, and any and all persons acting in concert with them,

7

 
Case 1:20-cv-01335-AMD-PK Document1 Filed 03/12/20 Page 8 of 9 PagelD #: 8

as provided by law, from engaging in each of the unlawful practices, policies,

and patterns set forth herein;

Cc.

A compensatory award of unpaid compensation, at the statutory overtime

rate, due under the FLSA and the New York Labor Law;

d. Compensatory damages for failure to pay the minimum wage pursuant to

the New York Labor Law;

e.

Compensatory damages for failure to pay the “spread of hours” premiums

required by New York Labor Law;

f. An award of liquidated damages as a result of Defendants’ willful failure to

pay overtime compensation pursuant to 29 U.S.C. § 216;

g. Liquidated damages for Defendants’ New York Labor Law violations;

h. Statutory damages for Defendants’ violations of the New York Wage Theft

Prevention Act;

1.

Back pay;
Punitive damages;
An award of prejudgment and post judgment interest;

An award of costs and expenses of this action together with reasonable

attorneys’ and expert fees; and

m. Such other, further, and different relief as this Court deems just and proper.

/
Dated: March 12, 2020 , 1 |

 

Michael Samuel, Esq.

+

 
Case 1:20-cv-01335-AMD-PK Document1 Filed 03/12/20 Page 9 of 9 PagelD #: 9

SAMUEL & STEIN
38 West 32" Street

Suite 1110
New York, New York 10001

(212) 563-9884

Attorneys for Plaintiff

 
